J. Irwin Shapiro, J.
Motion by the defendant Mencher ‘ ‘ for an order pursuant to Section 308 of the Code of Criminal Procedure for the appointment of expert witnesses to assist in the preparation and presentation of the defense herein”.
The moving defendant, Mencher, and others, have been indicted on an indictment which charg’es them with committing the crime of murder in the first degree. Said indictment supersedes another indictment upon which the moving defendant and others were tried and convicted, but which conviction was reversed and a new trial ordered (People v. Donovan and Mencher, 13 N Y 2d 148).
The experts sought to be appointed to assist in the preparation and presentation of the defense are “ experts on narcotics and handwriting ”.
It is contended that the narcotics expert is necessary to establish that the defendant’s confession “ was obtained a few hours after he, a then narcotics addict, had been administered a narcotic drug and after the police had threatened to withdraw the drug if he did not give the statement ”. It is also alleged that on the last trial certain hospital records were received in evidence and that they indicated “ that the defendant was administered a narcotic a few hours before his confession to the assistant district attorney.”
It is also contended that on the former trial “ a report signed in the name of Detective Salvatore Sisino was received in evidence ” and that in connection therewith “ Sisino testified that he had not searched the defendant’s home ”. It is also alleged that when ‘1 confronted with the report Sisino testified that the signature looked like his, but denied that he had signed the report ’ ’.
In view of the fact that the charge in this ease is murder in the first degree the court feels that a proper exercise of the discretion vested in it by section 308 of the Code of Criminal Procedure warrants the granting of the motion. The motion is therefore granted. The court will appoint a physician who is an expert on narcotics and one handwriting expert.